 1
 2                                                                             FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON
 3
 4
                            UNITED STATES DISTRICT COURT              Mar 20, 2019
                                                                          SEAN F. MCAVOY, CLERK
                         EASTERN DISTRICT OF WASHINGTON
 5
 6
     UNITED STATES OF AMERICA,                      No. 2:19-CR-00046-SMJ-1
 7
 8                        Plaintiff,                ORDER GRANTING
                                                    DEFENDANT’S MOTION TO
 9                        v.                        MODIFY RELEASE CONDITIONS
10
     KURT ALLEN HASKIN,                             MOTION GRANTED
11
                                                      (ECF No. 18)
12                        Defendant.
13
           Before the Court is Defendant’s Unopposed Motion for Modification of
14
     Release Conditions, ECF No. 18. Defendant recites in his motion that neither the
15
     United States, nor U.S. Probation oppose this request.
16
           Specifically, Defendant requests permission to change his daily curfew from
17
     7:00 p.m. to 8:00 p.m. to allow him to transport his wife to work.
18
           IT IS ORDERED, that Defendant’s Motion, ECF No. 18, is GRANTED.
19
     Defendant’s curfew is modified from 7:00 p.m. to 8:00 p.m.
20
           All other terms and conditions of pretrial release not inconsistent herewith
21
     shall remain in full force and effect.
22
           IT IS SO ORDERED.
23
           DATED March 20, 2019.
24
25
                                   _____________________________________
26                                           JOHN T. RODGERS
27                                  UNITED STATES MAGISTRATE JUDGE
28



     ORDER - 1
